 Case: 1:14-cv-01748 Document #: 2945 Filed: 01/28/19 Page 1 of 4 PageID #:76502



                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS


IN RE: TESTOSTERONE                                MDL No. 2545
REPLACEMENT THERAPY
PRODUCTS LIABILITY LITIGATION                      Master Docket Case No. 1:14-cv-
                                                   1748

THIS DOCUMENT RELATES TO:                          Honorable Matthew F. Kennelly
All Cases


   PLAINTIFFS’ COMMON BENEFIT FEE COMMITTEE’S NOTICE TO
PLAINTIFFS’ COUNSEL REGARDING COMMON BENEFIT SUBMISSIONS

      All plaintiffs’ counsel are hereby notified that all common benefit time,

expenses, and receipts must be submitted to Plaintiffs’ Fee Committee on

or before March 22, 2019. Submissions of time and expenses should be in

accordance with Amended CMO No. 16, Dkt. No. 2902 (Oct. 26, 2018).

      The time and expense submissions must be submitted through SmartSheet

(https://www.smartsheet.com). For those who have already made their timely

submissions, please ensure your receipts are properly attached to each expense

submitted and that your categories are completed for all submitted time and

expenses. The categories are limited to those listed in the drop-down menu. Please

make sure to be sufficiently descriptive of the tasks for which time is being

submitted. Insufficient explanations of tasks will result in the submitted time being

discarded by the Fee Committee.

      If your firm did not already obtain access to SmartSheets, you will need to

request access before you can submit any TRT common benefit time or expenses. To




                                         1
 Case: 1:14-cv-01748 Document #: 2945 Filed: 01/28/19 Page 2 of 4 PageID #:76503



request access, you will need to provide the names and e-mail addresses for the data

entry person and a supervisor.

      To request access or for other technical questions regarding submissions,

counsel are directed to contact Angela Stoldt (angela@toledolaw.com).



Dated: January 28, 2019               Respectfully submitted,

                                      /s/ Trent B. Miracle
                                      Trent B. Miracle
                                      Simmons Hanly Conroy
                                      One Court Street
                                      Alton, IL 62002
                                      618-259-2222
                                      Email: tmiracle@simmonsfirm.com

                                      Ronald E. Johnson, Jr.
                                      Schachter Hendy & Johnson PSC
                                      909 Wright's Summit Parkway
                                      Suite #210
                                      Ft. Wright, KY 41011
                                      (859) 578-4444
                                      Email: rjohnson@pschachter.com

                                      Christopher A Seeger
                                      Seeger Weiss LLP
                                      55 Challenger Road
                                      6th Floor
                                      Ridgefield Park, NJ 07660
                                      (212) 584-0700
                                      Email: cseeger@seegerweiss.com

                                      Troy Rafferty
                                      Levin Papantonio Thomas Mitchell Rafferty
                                      and Proctor, P.A.
                                      316 S. Baylen Street
                                      Pensacola, FL 32501
                                      (850) 435-7163
                                      Email: trafferty@levinlaw.com




                                         2
Case: 1:14-cv-01748 Document #: 2945 Filed: 01/28/19 Page 3 of 4 PageID #:76504



                                    Michelle L. Kranz
                                    Zoll & Kranz, LLC
                                    6620 W. Central Ave., Suite 100
                                    Toledo, OH 43617
                                    (419) 841-9623
                                    Email: michelle@toledolaw.com

                                    Plaintiffs’ Common Benefit Fee Committee




                                      3
 Case: 1:14-cv-01748 Document #: 2945 Filed: 01/28/19 Page 4 of 4 PageID #:76505



                           CERTIFICATE OF SERVICE

      I hereby certify that on January 28, 2019, I electronically filed the foregoing

with the clerk of the court by using the CM/ECF system which will automatically

serve and send a notice of electronic filing to all registered attorneys of record.

                                         /s/ Brendan A. Smith________
                                         Brendan A. Smith




                                            4
